AMENDMENT NO. 1 TO CREDIT AGREEMENT
 
This AMENDMENT NO. 1 (this “Amendment”) to the SECURED LINE OF CREDIT AGREEMENT
dated as of February 1, 2007 (the “Credit Agreement”) by and between FURSA
ALTERNATIVE STRATEGIES, LLC, as the lender (the “Lender”) and VERSADIAL, INC.
(formerly known as CARSUNLIMITED.COM), as the borrower (the “Borrower”) is made
and entered into as of this 9th day of July 2007 by and between the Lender and
the Borrower. Capitalized terms used but not defined in this Amendment have the
meanings assigned to them in the Credit Agreement.
 
RECITALS
 
WHEREAS, the Lender and the Borrower entered into the Credit Agreement pursuant
to which, the Lender agrees to extend to the Borrower a revolving line of credit
which in aggregate will not exceed $3,000,000 (the “Maximum Amount”);
 
WHEREAS, upon the request of the Borrower, the Lender agrees to amend the Credit
Agreement to provide for, among other matters, the increase of the Maximum
Amount to $4,000,000: and
 
WHEREAS, upon the request of the Borrower, under the terms and conditions of
this Amendment, the Lender waives its right to claim an Event of Default,
through September 30, 2007, of the Borrower’s failure to appoint a chief
operating officer on or prior to April 30, 2007 and to meet cumulative operating
profit requirements as set forth in clauses (ii) and (vi) of Section 16 (a) of
the Credit Agreement (the “Limited Defaults”).
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Lender and the Borrower agree as follows:
 
I.
AMENDMENTS TO THE CREDIT AGREEMENT

 
A. Maximum Amount. The first paragraph of the recital in the Credit Agreement is
deleted in its entirety and replaced with the following:
 
“WHEREAS, the Borrower has requested a line of credit from the Lender which will
be a revolving line of credit in the amount of $4,000,000 (the “Maximum Amount”)
in accordance with the terms of this Agreement; and”.
 
B. Fees. Section 9 of the Credit Agreement is amended herby to add a subsection
(c) that reads as the following:
 
“(c) The Borrower shall pay to the Lender on the date of the Lender’s execution
of an Amendment No. 1 to this Agreement (the “Amendment No. 1”), as a condition
precedent to the Lender’s obligations thereunder, a non-refundable arrangement
fee equal to $30,000, which arrangement fee shall be deemed earned in full by
the Lender upon the Lender’s execution of the Amendment No. 1.”
 

--------------------------------------------------------------------------------


 
II.
DELIVERY OF AN ADDITIONAL NOTE

 
The Borrower agrees to evidence this Amendment and advances made pursuant to the
Credit Agreement, as amended hereby, by delivering a line of credit grid note
dated the date hereof in the form attached at Exhibit A to this Amendment, which
shall replace the line of credit grid note originally delivered pursuant to the
Credit Agreement and which original note shall be marked cancelled and returned
to the Borrower.
 

III.
Waiver of Default

 
The Lender shall waive its right to claim an Event of Default of the Limited
Defaults of the Borrower; provided, that, (i) the Borrower shall pay the Lender
a waiver fee of $50,000 upon September 30, 2007 or receipt of funding by the
Borrower, whichever is earlier, and (ii) the Borrower shall have agreed no later
than September 30, 2007 to a comprehensive financing plan that addresses all
funding needs of the Borrower for at least 18 months following September 30,
2007 (the “Financing Plan”). The failure of the Borrower to pay the waiver fee
when due in accordance with the preceding sentence shall, without further act,
invalidate, negate and render void the waiver granted in the preceding sentence.
If the Borrower has not appointed a chief operating officer pursuant to clause
(ii) of Section 16 (a) of the Credit Agreement or have not agreed to the
Financing Plan on or prior to September 30, 2007, the waiver set forth in this
Amendment shall terminate immediately.
 

IV.
GENERAL

 
A. All the references to the Credit Agreement in the Loan Documents, other than
those in Section 9 of the Credit Agreement, shall mean the Credit Agreement as
amended hereby. All the references to the Maximum Amount in the Loan Documents
shall mean the Maximum Amount as amended hereby.
 
B. All the representations and warranties under Section 15 of the Credit
Agreement are valid and effective as of the date hereof.
 
C. This Amendment and any waiver contained herein shall be effective only in the
specific instance and for the specific purpose for which given. Except as
effected by this Amendment, the terms and provisions of the Credit Agreement
shall remain unchanged and in full force and effect.
 
D. This Amendment may be executed in one or more counterparts and via facsimile,
each of which shall be deemed to be an original but all of which shall
constitute one and the same original agreement.
 

--------------------------------------------------------------------------------


 
E. This Amendment shall be governed by and constructed in accordance with the
laws of the State of New York.
 
F. This Amendment shall become effective immediately upon execution by the
Lender and the Borrower.
 
G. This Amendment supersedes anything to the contrary contained in the Loan
Documents.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date set forth in the first paragraph of this Amendment.



     
LENDER:
FURSA ALTERNATIVE STRATEGIES, LLC  
          By:   /s/ William F. Harley, III   Name: William F. Harley, III  
Title: Chief Investment Officer  
 
 
 
BORROWER:
VERSADIAL, INC.
 
 
 
 
By:
/s/ Geoffrey Donaldson
 
Name:
Geoffrey Donaldson
 
Title: 
Chief Executive Officer
     

 
[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]


--------------------------------------------------------------------------------



Exhibit A


LINE OF CREDIT GRID NOTE




Maximum Principal Amount: $4,000,000     Date: July __, 2007


FOR VALUE RECEIVED, the undersigned, Versadial, Inc. (formerly known as
Carsunlimited.com, Inc.), a Nevada corporation (the “Borrower”), HEREBY PROMISES
TO PAY to the order of Fursa Alternative Strategies, LLC, a Delaware limited
liability company (the “Lender”), at its principal office located at 200 Park
Avenue, 54th floor, New York, New York, 10166, or at such other address as it
may direct, in lawful money of the United States and in immediately available
funds the aggregate unpaid principal amount of all Advances made to the Borrower
by the Lender, plus interest thereon from the date of each such Advance on the
unpaid principal amount of such Advance, in like money, at said office, at a
rate per annum equal to the Interest Rate defined in the Secured Line of Credit
Agreement dated February 1, 2007, as amended on July __, 2007 between the Lender
and the Borrower (in its original form and as it may be hereafter amended or
otherwise modified, the “Agreement”). As provided in the Agreement, Interest
Payments shall be due on the first day of each and every month from the date
hereof until the Maturity Date, as defined in the Agreement, when the entire
aggregate unpaid principal amount of all Advances, plus unpaid by accrued
interest thereon shall be due and payable. Any amount of principal hereof which
is not paid when due, whether at stated maturity, by acceleration, or otherwise,
shall bear interest from the date when due until said principal amount is paid
in full, at a rate per annum equal at all times to the applicable interest rate
set for such Advance plus 400 basis points (4%).
 
The Borrower hereby authorizes the Lender to endorse on the Schedule annexed to
this Line of Credit Grid Note (this “Note”) the principal amount of all Advances
made to the Borrower, the interest rate for each such Advance, and all payments
of principal amounts in respect of such Advance, which endorsements shall, in
the absence of manifest error, be conclusive as to the outstanding principal
amount of all Advance and the interest rates thereon; provided, however, that
the failure to make such notation with respect to any interest rate of an
Advance, or payment shall not limit or otherwise affect the obligations of the
Borrower under the Agreement or this Note.
 
If any payment hereunder or under the Note becomes due and payable on a day
other than a business day, the maturity thereof shall be extended to the next
succeeding business day; provided, however, that if the date for any payments of
interest is extended as provided hereunder or by operation of law or otherwise,
interest shall continue to accrue and be payable at the then applicable rate
during such extension.
 
This Note is the Note referred to in the Agreement. Terms used herein which are
defined in the Agreement shall have their defined meanings when used herein.
This Note is secured by first priority lien and security interest in the
Collateral defined in the Agreement, reference to which is hereby made for a
description of the Collateral provided for under such Agreement and the rights
of the Borrower and the Lender with respect to such Collateral.
 
This Note shall be governed by the laws of the State of New York, provided that,
as to the maximum rate of interest which may be charged or collected, if the
laws applicable to the Lender permit it to charge or collect a higher rate than
the laws of the State of New York, then such law applicable to the Lender shall
apply to the Lender under this Note.
 



       
Versadial, Inc.
a Nevada corporation
 
   
   
  Date:  By:   /s/   
Name:
   
Title:
 

 

--------------------------------------------------------------------------------


 
SCHEDULE TO LINE OF CREDIT GRID NOTE


 
 
 
Date
 
 
Amount
of
Advance
 
 
Interest
Rate
 
 
Amount
of
Principal
Prepaid
 
 
Unpaid
Principal
Balance of
Line of
Credit Grid
Note
 
 
Name of Person
Making Notation
 
 
Initials
of
Such
Person
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         

 

--------------------------------------------------------------------------------


 